IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAVID M. O’BLOCK,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4900

FLORIDA DEPARTMENT OF
CORRECTIONS, ET AL.,

      Appellee.


_____________________________/

Opinion filed February 20, 2015.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

David M. O’Block, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.